Citation Nr: 1202291	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  00-14 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hip disability, including degenerative arthritis and as due to herbicide exposure.

2.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claims were most recently before the Board in July 2010.  At that time, the Board determined that new and material evidence had been submitted sufficient to reopen the claim for a skin disability.  However, the de novo claim for a skin disability, as well as the new and material claim for a bilateral hip disability, were remanded to the RO for further development and adjudication.  The matters have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  In an August 1994 rating decision, the RO denied the Veteran's claim of service connection for degenerative arthritis of the bilateral hips.  The Veteran did not appeal that determination and it became final.  

3.  Evidence submitted since the August 1994 denial does not bear directly and substantially upon the specific matter under consideration and the evidence is not so significant that it must be considered in order to fairly decide the merits of the Veteran's bilateral hip disability claim.

4.  The Veteran is not shown to have manifested a skin disability in service or for many years thereafter; the weight of the medical evidence of record is against a finding of a skin disability due to a documented injury or other event of the Veteran's active military service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the August 1994 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for a bilateral hip disability, including degenerative arthritis and as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 5108, 7104 (West. 2002); 38 C.F.R. § 3.156 (1998); 38 C.F.R. § 3.102, 3.159 (2011).

2.  The Veteran does not have a skin disability due to disease or injury that was incurred in or aggravated by active service nor is one presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 


Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The Court decision in Pelegrini held the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided notice to the Veteran in April 2001 and November 2008, which was after the November 1998 rating decision.  However, as set forth above, § 5103(a) notice was not mandated at the time of the initial AOJ decision.

The April 2001 and November 2008 letters, addressed all the notice elements.  The letters informed the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

There has been no prejudice to the Veteran as he has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  Further, the AOJ also readjudicated the case by way of supplemental statements of the case issued in January 2003, May 2003, September 2007, December 2009, and November 2011 after the notice was provided.  Moreover, the claims were remanded previously by the Board for VCAA notice in October 2008.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Board would additionally note that the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In November 2008, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the new and  material claim for service connection for a bilateral hip disability, to include the reasons for the prior denial.  The November 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, reports of VA examination, and an excerpt from Taber's Cyclopedic Medical Dictionary.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  

A VA examination is not necessary with respect to the claim for a bilateral hip disability as the claim is not being reopened.  38 C.F.R. § 3.159. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. New and Material Claim

The Board must address the issue of whether new and material evidence has been received since the last final decision, because this determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For claims filed before August 29, 2001, as in the instant case, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The record indicates that in its August 1994 rating decision, the RO denied service connection for diffused generalized synovitis or myalgia, multiple joints, and degenerative arthritis of the bilateral hips on the basis that the Veteran's service treatment records were negative for a bilateral hip disability.  The RO further found that the evidence of record did not establish that degenerative arthritis of the bilateral hips was manifested to a compensable degree within one year of the Veteran's discharge from service.  Finally, the RO found that there was no evidence that degenerative arthritis of the hips was incurred as a result of the Veteran's active duty service.  The Veteran did not file a timely appeal of that determination and it became final.  38 C.F.R. § 20.302(a).

Of record at the time of the August 1994 rating decision were the Veteran's service treatment records, which were negative for a bilateral hip disability, including degenerative arthritis.  Post-service, the Veteran was first diagnosed with mild joint space narrowing of the bilateral hips with mild hypertrophic changes upon radiographic studies dated in November 1984, some 13 years after the Veteran's discharge from active service and clearly outside the one-year presumptive period for arthritis.  38 C.F.R. §§  3.307, 3.309.

A February 1990 report of VA examination contained complaints of decreased range of motion of the left hip.  X-rays showed bilateral moderate changes of the hips. The examiner noted this was quite a bit of arthritis for a 38-year old.  X-rays taken upon VA examination in December 1991 confirmed arthritis of the hips.  

VA outpatient treatment records dated in February 1992 noted the Veteran reported injury to his hips after he fell off a truck he was loading.  No date of injury was provided.  In May 1993, the Veteran underwent a left total hip arthroplasty.  An entry dated in July 1993 questioned whether there was avascular necrosis (AVN) of the left hip.  

Evidence submitted subsequent to the August 1994 rating decision includes VA outpatient treatment records dated in 1996 and 1997, which show continued treatment for hip pain associated with arthritis.  In June 1997, the Veteran underwent a right total hip arthroplasty for osteoarthritis.  The admission diagnosis was AVN and osteoarthritis of the right hip; however, post-operatively, the Veteran was diagnosed with only osteoarthritis.   
In a July 1997 statement, the Veteran claimed that his degenerative arthritis was secondary to his Agent Orange exposure.  He elaborated that the condition was the result of no blood flow through his bone structure.

In a June 1998 letter from Dr. DKP, he indicated the Veteran reported exposure to chemical warfare during service.  He further noted the Veteran complained of pain in his hips, which were replaced in 1993 and 1997.  He stated that he did not have the training background to give a definite conclusion about whether chemical agents resulted in the Veteran's present condition.  

In an August 1998 statement, the Veteran indicated that he had no treatment for AVN during service.  VA outpatient treatment records dated between 1999 and 2000 show continued treatment for hip pain.  An October 1999 entry noted the Veteran reported using Kenalog cream in service, which was not confirmed by the service treatment records.  The provider further noted the Veteran had a bilateral hip replacement due to vascular necrosis, which was possibly precipitated by long-term use of Kenalog cream on the skin, which was also not confirmed by the record.  The provider then noted the Veteran seemed to have either AVN or osteoarthritis.  

The Veteran submitted an excerpt from Taber's Cyclopedic Medical Dictionary that shows necrosis could be caused by multiple conditions, to include chemical agents acting locally, acting internally, or placed into the wrong tissue.  

Essentially, the evidence submitted since the last final denial does nothing but confirm the continued presence of degenerative arthritis of the bilateral hips.  The Veteran has simply raised an alternative theory of entitlement, i.e. herbicide exposure.  While there are additional findings of possible AVN of the hips, which the Veteran made part of his claim, the new evidence does not substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  

The Court in Velez  held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter." 

In Velez, the Court held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.   The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Id.  (noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims). 

In the instant case, the Board finds that under Velez the threshold question of whether new and material evidence had been submitted must be addressed as the present claim turns upon essentially the same history as was considered in the prior final rating decision of August 1994.  Notably, there is still no evidence of a bilateral hip disability,  including degenerative arthritis, in service, within the year following discharge from service, or that the currently disability might be related to an incident of service.  As such, the evidence received since 1994 is duplicative or cumulative of that on file prior to the last final RO decision of that year.  

With regard to the October 1999 entry indicating that vascular necrosis was possibly due to use of Kenalog cream on the skin, this statement is too speculative considering long-term use of Kenalog cream was not substantiated by the record and service connection of a skin disability is being denied in the instant decision.  Thus, this opinion is not probative of the matter on appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

Though the Veteran served in Vietnam and is presumed to have been exposed during such service to an herbicide agent, neither AVN nor degenerative arthritis are a disease associated with such exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The Veteran submitted the excerpt from the medical dictionary, however, the principles discussed in the articles do not specifically relate to this Veteran.  Sacks v. West, 11 Vet. App. 314, 317 (1998)(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509 (1998).  Further, while medical treatise evidence can provide important support when combined with an opinion of a medical professional, in the instant case, as discussed above, AVN is not a disease related to herbicide exposure.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Moreover, the Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

As noted previously, the RO determined in August 1994 that bilateral degenerative arthritis of the hip was not shown in service nor did it manifest to a compensable degree within the year following the Veteran's discharge from active duty service.  The RO further found there was no evidence that degenerative arthritis of the bilateral hips was incurred during service.  The "new" evidence is new, in that it was not previously of record.  However, to the extent that the evidence of record received since the prior final decision could be deemed new, it is not relevant and probative with respect to the crucial matter, i.e., a bilateral hip disability, including degenerative arthritis, shown in service or manifested in the year following discharge from active duty service.  The Board would additionally note there is no evidence of record that supports that a bilateral hip disability, now claimed as degenerative arthritis and AVN, which resulted from an incident of active military service, including herbicide exposure.  
  
Consequently, any "new" evidence is not so significant that it must be considered in order to fairly decide the merits of the claim.  Thus, new and material has not been submitted, and there is no basis upon which to reopen the previously denied claim of entitlement to service connection for a bilateral hip disability.   See 38 C.F.R. § 3.156(a)  (1998).  


III. Service Connection Claim

The Veteran filed a claim for service connection for a skin disability.  He contends that his current skin disability, variously diagnosed as  rashes, herpes simplex virus, urticaria, and acanthosis nigricans, is due to herbicide (Agent Orange) exposure.  He alleges, through statements, that he was exposed to Agent Orange when he was stationed in the Republic of Vietnam (RVN).  He maintains that his skin problems began in service, which were treated with Kenalog cream, and have continued to the present day.  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that service connection is not warranted for a skin disability, including as a result of herbicide exposure.  In this case, the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  His DD-214 verifies that he served in RVN from October 1969 to June 1971.  Thus, he is presumed to have been exposed to herbicides in service, including Agent Orange.  38 U.S.C.A. § 1116(f).

However, even if the Veteran is presumed exposed, he has not been diagnosed with a skin disease associated with such exposure, i.e. chloracne or other acneform disease consistent with chloracne.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, the Board shall proceed with determining entitlement to service connection on a direct causation basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service treatment records are wholly devoid of complaints, treatment, or diagnoses of a skin disability.  On discharge examination in December 1971, the Veteran's skin was clinically evaluated as normal.  Post-service, the first findings pertaining to the Veteran's skin are dated in April 1981, some 10 years after his discharge from active military service.  The Veteran had a rash on his upper posterior thighs and buttocks.  A May 1981 Agent Orange Registry examination letter noted the rash, but informed the Veteran that there was no evidence that it was related to herbicide exposure. There were no skin lesions upon VA examination in August 1983.

A September 1991 entry noted urticaria.  The etiology of which was unknown.  The Veteran was prescribed Kenalog cream.  Upon VA examination in December 1991, the Veteran claimed recurrent rash and occasional eczema around his waist.  The examiner found no evidence of skin problems.  

VA outpatient treatment records dated in July 1992 note treatment for hives.  In June 1996, the Veteran was treated for recurrent herpes simplex virus eruption on his low back.  In June 1998, the Veteran had questionable herpes zoster flare-up.  The Veteran had a papular rash on his low back in March 1999.  Herpes simplex eruption was diagnosed again in July 2000.

Upon VA examination  in March 2003, the Veteran reported treatment with steroid cream for break outs.  The examiner noted the claims file did not confirm the treatment.  The examiner found no pustular lesions from the waist to the knees.  There were no abscesses or furuncles noted.  There were some discolored areas along the paraspinous area, which may indicate some type of skin lesions in the past.  They were well healed.  There was no evidence of acne, scars of acne, or pitting acne.  There was no evidence of active chloracne or a physical disability or loss of function secondary to that diagnosis.

VA outpatient treatment records dated in May 2003 show that bullous dermatitis was resolved. 

The above items of evidence show that no skin complaints or findings were reported during service or for a number of years thereafter.  This absence of evidence of complaints or treatment of a skin disability until 1981 constitutes negative evidence against the claim because it tends to disprove that  a skin disability was the result of the Veteran's active service, especially since there were no complaints or treatment for a skin disability in service.  The finding of clinically normal skin on discharge examination is also significant as it shows that trained medical personnel did not detect any skin problems at that time.  There is also no indication that the Veteran even voiced any skin complaints at that time or at any time during service. 

The Board is cognizant that the Veteran is competent to report episodes of skin rashes, lesions, or break-outs.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing problems with his skin during and since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran's assertions regarding skin problems during and since service are inconsistent with his own prior actions as well as the overall record.  The Board notes that the Veteran filed a claim for VA benefits in 1971, but he did not include skin disability.  This suggests that the Veteran himself did not believe that he had a skin disability related to service as it would be reasonable to expect that he would have included such in this claim.  He also did not include skin disability in a November 1982 claim.  A report of VA hospitalization in 1982 does not reference any skin complaints or findings.  There were no skin lesions identified on VA examination in 1983.  VA outpatient treatment records dated between 1984 and 1990 were also devoid of treatment for a skin disability.  The next complaints were in 1991, some 10 years later.  Thus, the Veteran's current assertions of his having had chronic or recurrent skin problems since service are not consistent with his own actions and the overall record, and the Board finds his assertions not credible.  

Moreover, no medical professional has provided any opinion linking a skin disability to any aspect of the Veteran's period of service.  Notably, the March 2011 VA examiner, after a review of the claims folder, opined acanthosis nigricans was less likely than not related to an incident of the Veteran's service or herbicide exposure.  In an April 2011 addendum opinion,  the same examiner further reasoned there was no evidence of a skin disability in service or within a year of discharge.  

While the Veteran contends he has a skin condition as a result of herbicide exposure and/or an incident of active military service, his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

In sum, the evidence is not in relative equipoise.  The preponderance of the evidence is against the claim and the appeal involving service connection must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence not having been submitted, the claim for a bilateral hip disability, including degenerative arthritis and as due to herbicide exposure, is not reopened.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure, is not warranted.  The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


